EXHIBIT 10.30

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (“Agreement”), dated as of the 14th day of March, 2008,
by and between Jacobs Lot D, Inc. (“Seller), an Ohio corporation and Jacobs
Nautica Development, Inc. (“Purchaser”), a Delaware corporation, and provides as
follows:

 

RECITALS

 


A.       SELLER IS THE OWNER OF FEE SIMPLE TITLE TO APPROXIMATELY 52,480 S.F. OF
REAL PROPERTY, WITH MINOR IMPROVEMENTS AND ALL PERSONAL PROPERTY SITUATED
THEREON, IF ANY, ON THE WEST BANK OF WHAT IS COMMONLY KNOWN AS “THE FLATS” IN
CLEVELAND, OHIO WHICH IS MORE PARTICULARLY DESCRIBED IN EXHIBIT “A” ATTACHED
HERETO AND INCORPORATED HEREIN (COLLECTIVELY, THE “PROPERTY”).


 


B.         SELLER AND JACOBS ENTERTAINMENT, INC. (“JEI”) ARE PARTIES TO THAT
CERTAIN OPTION AGREEMENT DATED JULY 11, 2006 “) (THE “OPTION AGREEMENT”) WHICH
GRANTS TO JEI THE RIGHT TO LEASE THE PROPERTY PURSUANT TO THE TERMS OF THAT
CERTAIN LEASE AGREEMENT ATTACHED  AS AN EXHIBIT TO THE OPTION AGREEMENT (THE
“LEASE).


 


C.         THE OPTION AGREEMENT ALSO GRANTED TO JEI THE OPTION TO PURCHASE THE
PROPERTY IN THE LEASE.


 


D.        BY ASSIGNMENT DATED EFFECTIVE MARCH 12, 2008, JEI ASSIGNED ITS RIGHTS
UNDER THE OPTION AGREEMENT TO PURCHASER.


 


E.          BY WRITTEN NOTICE DATED EFFECTIVE MARCH 12, 2008, PURCHASER HAS
NOTIFIED SELLER OF ITS INTENTION TO EXERCISE THE LEASE OPTION DESCRIBED IN THE
OPTION AGREEMENT AND IMMEDIATELY UPON EXECUTION OF THE LEASE, TO EXERCISE THE
OPTION TO PURCHASE SUCH PROPERTY AS PROVIDED IN SECTION 32 OF THE LEASE.


 

AGREEMENT

 

NOW, THEREFORE, in consideration of their mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby mutually acknowledged, the parties hereto covenant and agree as
follows:

 


1.             CONTRACT FOR PURCHASE AND SALE.  THIS AGREEMENT SHALL CONSTITUTE
A BINDING CONTRACT, ON THE TERMS AND CONDITIONS HEREIN SET FORTH, FOR THE
PURCHASE AND SALE OF THE PROPERTY.


 


2.             PURCHASE PRICE.  THE PURCHASE PRICE (THE “PURCHASE PRICE”) FOR
THE PROPERTY SHALL BE $900,000.00.  THE PURCHASE PRICE SHALL BE PAYABLE IN
IMMEDIATELY USEABLE FUNDS AT CLOSING (AS SUCH TERM IS DEFINED IN PARAGRAPH 3)
MINUS THE OPTION PAYMENT CREDIT.  AT CLOSING, PURCHASER SHALL RECEIVE CREDIT
AGAINST THE PURCHASER PRICE FOR THE TWO OPTION PAYMENTS OF $50,000 EACH
PREVIOUSLY PAID TO SELLER PURSUANT TO THE OPTION AGREEMENT (THE “OPTION PAYMENT
CREDITS”).


 


3.             CLOSING.


 


A.          THE CLOSING OF THE PURCHASE AND SALE OF THE PROPERTY SHALL BE
CONDUCTED AT PROVIDENT TITLE AGENCY, INC., 26301 CURTISS WRIGHT PARKWAY,
SUITE 210, RICHMOND HEIGHTS, OHIO  44143 (THE “TITLE COMPANY”) OR AT SUCH OTHER
PLACE AS THE PARTIES MAY AGREE UPON IN WRITING.


 


B.         THE CLOSING SHALL TAKE PLACE NO LATER THAT THIRTY (30) DAYS AFTER
PURCHASER HAS NOTIFIED SELLER OF ITS INTENTION TO PURCHASE THE PROPERTY.


 


C.          AT CLOSING, THE PURCHASER SHALL PAY TO THE SELLER THE PURCHASE PRICE
(MINUS THE OPTION PAYMENT CREDIT) AND CONTEMPORANEOUSLY THE SELLER SHALL DELIVER
TO PURCHASER:

 


(I)             THE DEED (AS DEFINED IN PARAGRAPH 4);

 

1

--------------------------------------------------------------------------------


 


(II)          AN AFFIDAVIT FOR THE BENEFIT OF PURCHASER AND THE TITLE COMPANY,
SATISFACTORY TO BOTH (THE “AFFIDAVIT”), STATING, INTER ALIA THAT: (AA) NO RIGHT
TO A MECHANIC’S OR MATERIALMEN’S LIEN HAS ACCRUED WITH RESPECT TO THE PROPERTY
AS A RESULT OF ANY ACT OR OMISSION BY THE SELLER AND (BB) THERE ARE NO
OUTSTANDING LEASES OR AGREEMENTS WITH REGARD TO, OR OTHER PARTIES IN OR ENTITLED
TO POSSESSION OF, THE PROPERTY;


 


(III)       A CERTIFICATE OF NON-FOREIGN STATUS AS REQUIRED BY SECTION 1445 OF
THE INTERNAL REVENUE CODE OF 1986 AND ANY OTHER CERTIFICATES REQUIRED BY ANY
GOVERNMENTAL AUTHORITY OR AGENCY;


 


(IV)      EVIDENCE OF REGISTRATION WITH THE STATE OF OHIO DEPARTMENT OF TAXATION
OR SUCH OTHER EVIDENCE OF REGISTRATION AND GOOD STANDING AS MAY BE ACCEPTABLE TO
THE TITLE COMPANY;


 


(V)         ASSIGNMENT AND ASSUMPTION OF CONTRACTS;


 


(VI)      ASSIGNMENT OF TENANT LEASES AND DEPOSITS;


 


(VII)   BILL OF SALE; AND


 


(VIII) POSSESSION OF THE PROPERTY.


 


D.         SELLER SHALL PAY THE COSTS OF PREPARING THE DEED AND THE TRANSFER TAX
THEREON.  PURCHASER SHALL PAY ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH
ITS EXAMINATION OF TITLE TO THE PROPERTY AND THE SURVEY AND ALL PREMIUMS CHARGED
BY THE TITLE COMPANY FOR THE TITLE POLICY (INCLUDING ENDORSEMENTS AND EXTENDED
COVERAGE).


 


E.          REAL ESTATE TAXES AND UTILITIES, INCLUDING “ROLLBACK” TAXES, IF ANY,
SHALL BE PRORATED BETWEEN THE SELLER AND THE PURCHASER AS OF CLOSING, ACCORDING
TO THE NUMBER OF DAYS OF THE YEAR WHICH THE PROPERTY IS OWNED OR TO BE OWNED BY
EACH PARTY.


 


F.            EACH PARTY SHALL PAY ITS OWN LEGAL, ACCOUNTING AND OTHER EXPENSES
INCURRED IN CONNECTION WITH THIS AGREEMENT OR CLOSING HEREUNDER. OTHER CLOSING
COSTS SHALL BE SPLIT 50-50% BETWEEN THE PARTIES.


 


G.         THE PARTIES ACKNOWLEDGE THAT IF THE SELLER (AS LANDLORD) BECOMES
ELIGIBLE FOR GROUND RENT UNDER PARAGRAPH 2(A)(II) OF THE LEASE PROVIDED FOR IN
THE OPTION AGREEMENT, SUCH GROUND RENT SHALL BE PAID BY THE PURCHASER AS
PROVIDED IN PARAGRAPH 2(A)(II) OF SUCH LEASE.


 


4.             DEED; TITLE; SURVEY.


 


A.        AT CLOSING, SELLER SHALL DELIVER TO PURCHASER A GENERAL WARRANTY DEED
(THE “DEED”) CONVEYING TO PURCHASER A GOOD AND MARKETABLE, FEE SIMPLE TITLE TO
THE PROPERTY, FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, CONDITIONS AND
RESTRICTIONS EXCEPT: (I) THE LIEN FOR REAL ESTATE TAXES NOT YET DUE AND PAYABLE;
(II) STANDARD UTILITY EASEMENTS OF RECORD, (III) ZONING ORDINANCES AND (IV) ANY
LIENS, ENCUMBRANCES, CONDITIONS, RESTRICTIONS OR OTHER OBJECTIONS TO TITLE WHICH
DO NOT, IN PURCHASER’S REASONABLE OPINION, ADVERSELY EFFECT PURCHASER’S USE OF
THE PROPERTY.


 


B.       TITLE COMMITMENT; TITLE POLICY.  THE PARTIES ACKNOWLEDGE THAT THE TITLE
COMPANY HAS ISSUED IN FAVOR OF PURCHASER THAT CERTAIN COMMITMENT FOR TITLE
INSURANCE NO. 08-0057 DATED WITH AN EFFECTIVE DATE OF FEBRUARY 18, 2008 FOR THE
ISSUANCE OF AN ALTA OWNERS POLICY OF TITLE INSURANCE-2006 FORM (THE “TITLE
COMMITMENT”).  AT CLOSING OR AS SOON AS REASONABLY PRACTICABLE AFTER CLOSING,
SELLER SHALL CAUSE THE TITLE COMPANY TO ISSUE TO PURCHASER AN ALTA OWNERS POLICY
OF TITLE INSURANCE -2006 FORM, IN ACCORDANCE WITH THE TITLE COMMITMENT (THE
“TITLE POLICY”).


 


C.        SURVEY.  THE  PARTIES ALSO ACKNOWLEDGE THAT PURCHASER HAS CAUSED THE
PREPARATION OF AN UPDATED SURVEY OF THE PROPERTY PREPARED BY MNEFF DESIGN GROUP,
5422 EAST 96TH STREET, SUITE 120, CLEVELAND, OHIO 44125 (THE “SURVEY”). 
PURCHASER SHALL BEAR THE SOLE COST AND EXPENSE OF THE PREPARATION OF SUCH
SURVEY.


 


5.             RISK OF LOSS.  THE RISK OF LOSS OR DAMAGE TO THE PROPERTY BY FIRE
OR OTHER CASUALTY PRIOR TO CLOSING SHALL BE ON THE SELLER, EXCEPT AS OTHERWISE
PROVIDED IN THE LEASE.  IF SUCH LOSS OR DAMAGE MATERIALLY AND ADVERSELY AFFECTS
THE PURCHASER’S INTENDED USE AND ENJOYMENT OF THE PROPERTY AS OF CLOSING, THE
PURCHASER SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT AND THE PARTIES HERETO
SHALL HAVE NO FURTHER OBLIGATIONS OR LIABILITIES TO ONE ANOTHER HEREUNDER.

 

2

--------------------------------------------------------------------------------


 


6.             DEFAULT BY SELLER.  THE PARTIES AGREE THAT, IN THE EVENT OF A
DEFAULT BY SELLER UNDER THIS AGREEMENT, PURCHASER SHALL BE ENTITLED TO ENFORCE
THIS AGREEMENT BY SPECIFIC PERFORMANCE.


 


7.             REPRESENTATIONS AND WARRANTIES OF SELLER.  SELLER REPRESENTS AND
WARRANTS TO PURCHASER THE FOLLOWING:


 

a.       Seller has and will have at Closing title to the Property sufficient to
convey to Purchaser the Property as set forth in this Agreement.

 

b.      To Seller’s knowledge, there are no claims, liens, mortgages, security
interests, encumbrances, covenants, conditions, restrictions, rights-of-way,
easements, judgments or other matters affecting title to the Property, other
than as disclosed on the Title Commitment.

 

c.       This Agreement has been duly authorized and executed by Seller and is a
valid and binding obligation of, and is enforceable, in accordance with its
terms, against Seller.

 

d.      The documents delivered to Purchaser at Closing will be duly authorized
and executed by Seller and will be a valid and binding obligation of, and will
be enforceable in accordance with their terms, against Seller.

 

e.       No party or entity has a right of first refusal for the purchase of the
Property or any portion thereof which has not been irrevocably waived in
accordance with the terms of Seller’s governing documents and applicable Ohio
law.  The persons executing this Agreement on behalf of Seller are authorized to
do so in accordance with the terms of the governing documents of Seller.

 

f.         To Seller’s knowledge, there is no pending or threatened condemnation
or similar proceeding affecting the Property or any portion thereof, or pending
public improvements, liens, or special assessments, in, about or outside the
Property which will in any manner affect the Property or access to the Property,
nor any legal action of any kind or character whatsoever affecting the Property
which will in any manner affect Purchaser upon the consummation of the Closing.

 

g.      There is no legal action of any kind or character whatsoever affecting
Seller which will in any manner affect Seller’s ability to perform under this
Agreement.

 

h.      Seller has not received notice from any governmental authority that the
Property is not in compliance with any law, ordinance, regulation, statute,
rule or restriction.

 

i.          The performance of this Agreement by Seller will not result in any
breach of, or constitute any default under, or result in imposition of, any lien
or encumbrance upon the Property under any agreement or other instrument to
which Seller is a party or by which Seller or the Property might be bound.

 

j.          Seller will maintain the physical condition of the Property in the
same or better condition as it presently exists to the date of Closing.

 

k.       There are no other contracts or tenant leases affecting the Property,
other than those disclosed on the “Assignment of Contracts” and the “Assignment
of Tenant Leases and Deposits”.

 

l.          No action has been taken with respect to work performed or delivery
of material which would give rise to a lien on the Property. At Closing, there
will be no claim (or right to a claim) in favor of any person or entity which is
or could become a lien on the Property, arising out of the furnishing of labor
or materials at Seller’s request and there will be no unpaid assessments against
the Property, except for property taxes assessed but not due and payable at the
time of Closing.

 

m.    All due and owing: (i) ad valorem taxes and personal property taxes, and
(ii) all assessments or other charges for utilities, roads or the widening of
such roads, or any other fees imposed by any governmental authority with respect
to the Property, have been paid in full.

 

n.      To Seller’s knowledge, Seller has not received notice (written or oral)
from any governmental jurisdiction or authority that the Property is in
violation of any environmental laws.

 

3

--------------------------------------------------------------------------------


 

o.      The representations, warranties and covenants of the Seller contained in
this Agreement or in any document delivered to Purchaser pursuant to the terms
of this Agreement shall be true and correct in all material respects and not in
default at the time of Closing, just as though they were made at such time, and
shall expressly survive the Closing.

 


8.             AGENTS AND BROKERS.  EACH PARTY HEREUNDER REPRESENTS AND WARRANTS
THAT IT DID NOT CONSULT OR DEAL WITH ANY BROKER OR AGENT, REAL ESTATE OR
OTHERWISE, WITH REGARD TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, AND EACH PARTY HERETO AGREES TO INDEMNIFY AND HOLD HARMLESS THE OTHER
PARTY FROM ALL LIABILITY, EXPENSE, LOSS, COST OR DAMAGE, INCLUDING REASONABLE
ATTORNEYS’ FEES, THAT MAY ARISE BY REASON OF ANY CLAIM, DEMAND OR SUIT OF ANY
AGENT OR BROKER ARISING OUT OF FACTS CONSTITUTING A BREACH OF THE FOREGOING
REPRESENTATIONS AND WARRANTIES.


 


9.             BINDING AGREEMENT.  THIS AGREEMENT SHALL BIND AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


10.           NOTICES.  ANY NOTICE, REQUEST OR DEMAND REQUIRED OR PERMITTED TO
BE GIVEN PURSUANT TO THIS AGREEMENT SHALL BE CONFORM TO THE NOTICE PROVISION
OUTLINED IN THE LEASE.


 


11.           INTERPRETATION.  WHEN THE CONTEXT IN WHICH WORDS ARE USED IN THIS
AGREEMENT INDICATES THAT SUCH IS THE INTENT, WORDS IN THE SINGULAR NUMBER SHALL
INCLUDE THE PLURAL, AND VICE VERSA, AND WORDS IN THE MASCULINE GENDER SHALL
INCLUDE THE FEMININE AND NEUTER GENDERS, AND VICE VERSA.


 


12.           TITLE AND HEADINGS; REFERENCES. TITLES AND HEADINGS TO PARAGRAPHS
AND SUBPARAGRAPHS HEREIN ARE INSERTED FOR THE CONVENIENCE OR REFERENCE ONLY, AND
ARE NOT INTENDED TO BE A PART OF OR TO AFFECT THE MEANING OR INTERPRETATION OF
THIS AGREEMENT. ALL PARAGRAPH AND SUBPARAGRAPH REFERENCES IN THIS AGREEMENT ARE
TO THE PARAGRAPHS OR SUBPARAGRAPHS OF THIS AGREEMENT UNLESS EXPRESSLY STATED TO
THE CONTRARY.


 


13.           ENTIRE AGREEMENT, MODIFICATION.  THIS AGREEMENT, TOGETHER WITH THE
LEASE AND OPTION AGREEMENT, CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO RELATING TO THE PROPERTY AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS
NEGOTIATIONS, UNDERSTANDINGS AND AGREEMENTS, WRITTEN OR ORAL, BETWEEN THE
PARTIES HERETO.  THIS AGREEMENT SHALL NOT BE AMENDED OR MODIFIED AND NO WAIVER
OF ANY PROVISION HEREOF SHALL BE EFFECTIVE UNLESS SET FORTH IN A WRITTEN
INSTRUMENT EXECUTED WITH THE SAME FORMALITY AS THIS AGREEMENT.


 


14.           ASSIGNMENT.  THIS AGREEMENT MAY BE ASSIGNED BY THE PURCHASER TO AN
ENTITY IN WHICH IT OWNS A CONTROLLING INTEREST OR TO AN ENTITY ACQUIRING ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE PURCHASER.


 


15.           CHOICE OF LAWS.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
UNDER THE LAWS OF THE STATE OF OHIO WITHOUT REGARD TO CONFLICT OF LAWS
PROVISIONS.


 


16.           FURTHER ACTS.  PRIOR TO AND AFTER CLOSING, EACH PARTY HERETO
AGREES TO PERFORM ANY AND ALL SUCH FURTHER AND ADDITIONAL ACTS AND EXECUTE AND
DELIVER ANY AND ALL SUCH FURTHER AND ADDITIONAL INSTRUMENTS AND DOCUMENTS AS MAY
BE REASONABLY NECESSARY IN ORDER TO CARRY OUT THE PROVISIONS AND EFFECTUATE THE
INTENT OF THIS AGREEMENT.  THIS PROVISION SHALL SURVIVE THE CLOSING.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed in its name pursuant to due authority as of the dates set forth below.

 

 

 

SELLER:

 

 

 

JACOBS LOT D INC.,

 

an Ohio corporation

 

 

 

By:

/s/ David C. Grunenwald

 

Printed Name:

David C. Grunenwald

 

Title:

Vice President of Development/Leasing

 

 

 

PURCHASER:

 

 

 

JACOBS NAUTICA DEVELOPMENT, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Stanley Politano

 

Printed Name:

Stanley Politano

 

Title:

Vice President

 

5

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LEGAL DESCRIPTION OF THE PROPERTY

 

Situated in the City of Cleveland, County of Cuyahoga, and State of Ohio and
known as being Block “W” (sublots 525 through 548 inclusive) in the Buffalo
Company Allotment of part of Original Brooklyn Township Lots 51 and 70 as shown
by the recorded plat in Volume 3, Page 51 of Cuyahoga County Map Records, and
bounded and described as follows:

 

Beginning at a point in the centerline of Winslow Avenue, 66 feet wide, at its
intersection with the centerline of Center Street, 66 feet wide, from which
point a stone monument found bears North 70 degrees 28 minutes 54 seconds West,
0.19 feet; North 19 degrees 22 minutes 59 seconds East, 0.13 feet;

 

Thence North 19 degrees 22 minutes 59 seconds East along the centerline of
Winslow Avenue, 33.00 feet to a point;

 

Thence South 70 degrees 28 minutes 54 seconds East, 33.00 feet to a drill hole
and “V” set in the easterly line of Winslow Avenue at its intersection with the
northerly line of Center Street, and the principal place of beginning of the
parcel herein described;

 

Thence North 19 degrees 22 minutes 59 seconds East along the easterly line of
Winslow Avenue, 228.44 feet to a drill hole and “V” set at its intersection with
the southerly line of Elm Street, 66 feet wide;

 

Thence South 70 degrees 38 minutes 38 seconds East along the southerly line of
Elm Street, 229.295 feet to an iron pin set at its intersection with the
westerly line of Washington Avenue, 66 feet wide;

 

Thence South 19 degrees 22 minutes 54 seconds West along the westerly line of
Washington Avenue, 229.09 feet to a drill hole and “V” set at its intersection
with the northerly line of Center Street;

 

Thence North 70 degrees 28 minutes 54 seconds West along the northerly line of
Center Street, 229.30 feet to the principal place of beginning.

 

The courses used in the description are given to an assumed meridian and are
used to indicate angles only.

 

Permanent Parcel No. 003-18-005

 

6

--------------------------------------------------------------------------------